Citation Nr: 1546266	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  11-14 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell




INTRODUCTION

The Veteran had active service from August 2002 to March 2005.  

This matter came before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  That rating decision granted service connection for an adjustment disorder with depressed mood and insomnia which was assigned an initial 30 percent rating, effective January 4, 2010.  A 10 percent rating for post-traumatic headaches was increased to 30 percent, effective January 4, 2010.  A separate compensable evaluation for TBI of 10 percent was granted, effective January 4, 2010.  A 10 percent rating for tinnitus and a noncompensable rating for residuals of a skull fracture were confirmed and continued.  Service connection was denied for chronic dry eyes and prior denials of service connection for transient right facial nerve paralysis with residual discomfort, and cracking of the right temporomandibular joint (TMJ) (claimed as muscles and joints condition affecting the right side of the face) were not reopened.  

In September 2010 the Veteran filed a Notice of Disagreement (NOD) as to the initial 10 percent rating for TBI residuals.  In October 2010 he filed an NOD as to the initial 30 percent rating for adjustment disorder with depressed mood and insomnia.  

A March 16, 2011, rating decision retroactively increased the 30 percent rating for an adjustment disorder with depressed mood and insomnia to 50 percent.  This resulted in the following: an adjustment disorder with depressed mood and insomnia, associated with TBI, rated 50 percent; post-traumatic headaches, rated 10 percent since March 9, 2005, and as 30 percent from January 4, 2010; tinnitus, rated 10 percent; TBI, rated 10 percent; and noncompensable ratings being assigned for residuals of skull fracture and for hearing loss of the right ear.  

A March 2011 Statement of the Case (SOC) addressed both increased rating issues.  However, the Veteran's April 2011 VA Form 9 specifically stated that he was appealing the initial rating for TBI residuals.  He did not address the issue of an initial rating in excess of 50 percent for the service-connected adjustment disorder with depressed mood and insomnia.  Moreover, this issue was not addressed in the January 2015 VA Form 646, Statement of Accredited Representative, or in the October 2015 Informal Hearing Presentation from the Veteran's representative.  

Accordingly, the Board finds that the appeal as to the issues of an initial rating in excess of 50 percent for the service-connected adjustment disorder with depressed mood and insomnia has not been perfected.  As such, that matter is not now before the Board.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal.  

Lastly, the Board notes that the Veteran now has a combined disability rating of 70 percent.  However, even if he meets the criteria for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a), the recent VA examination shows that he is gainfully employed on a full-time basis and, so, there is no implicit claim for a TDIU rating.  Generally see Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F3d. 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.  


FINDINGS OF FACT

The Veteran's TBI residuals have resulted in a score of no more than "1" on the table for Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified; greater impairment consistent with a higher score on that table, including increased cognitive deficits, behavioral, psychological, or physical symptoms not subject to separate ratings are not manifested.  



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for TBI residuals are not met.  38 U.S.C.A. § 155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(a), 4.2, 4.7, 4.21, 4.124a, Diagnostic Code 8045 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide, prior to initial claim adjudication, claimants with notice, i.e., what is needed for claim substantiation and which evidence or information VA will obtain and that which the claimant must obtain; and to make reasonable efforts to assist in claim development.  38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159(b)(1), 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The claim substantiation notice applies to all five elements of a service connection claim, i.e., (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, the Board finds that VA has satisfied the VCAA notice duty by letter dated in January 2010, prior to the August 2010 rating decision which initiated this appeal, and which advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for TBI, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish effective dates and disability ratings in accordance with Dingess/Hartman, supra.  

As to the appeal for a higher initial rating for TBI residuals, this claim arose from a disagreement with the initial disability rating and effective date assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) are of record.  Also of record are post-service VA treatment records, and it is clear that he has not received any non-VA postservice treatment.  The Veteran has not identified any additional, outstanding records which are available.  He declined to testify in support of his appeal.  

The Veteran has been afforded a VA examination in this case and the Board finds that the report thereof is adequate for rating purposes because the examiner discussed the medical history, described the disability and associated symptoms in detail.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that the disability has worsened since the date of the last examination.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

On VA psychiatric examination in May 2010, by a psychologist, the Veteran's claim file and medical records were reviewed.  He had been in a motor vehicle accident (MVA) in December 2004 sustaining significant brain injuries and a skull fracture.  He had a loss of consciousness and had been hospitalized.  He clearly had psychological impairment due to the injury, now diagnosed as an adjustment disorder with depressed mood.  After service he continued to have problems with sadness, depression, headaches, poor sleep, weight gain, and some problems with speech aphasia, as well as some problems of impaired focus as to his memory and ability to concentrate.  He had no history of any psychiatric treatment or counseling.  He was not taking psychotropic medications, and upon discussion of this he did not seem interested in following up with respect to taking such medications.  He was interested in some speech therapy and he indicated a desire to follow up on this.  

Currently, the Veteran was employed as a police officer and seemed to perform satisfactorily at this work.  He had problems with communication due to his speech problems.  He could not always express himself carefully and accurately.  People did not always understand what he said.  Otherwise, he got along satisfactorily with people at work and had no history of missing any time from work.  He had a good relationship in his marriage of two years.  

On mental status examination the Veteran was neatly and casually dressed, although had had not shaven for a day.  He was generally cooperative.  His affect was controlled and appropriate.  His recent, intermediate, and remote memory were intact.  There were no indications of hallucinations or delusions.  He was fully oriented and alert. He appeared to be mildly anxious.  His eye contact was good and his thinking was clear.  His speech was normal in rate, rhythm, and volume.  He appeared to be a fair to good historian.  His general fund of information was average.  His judgment was appropriate and abstract on the testing situation.  Here was no evidence of psychotic or delusion processes.  His thoughts were clear, logical, goal directed, and linear.  His mood and affect were sad and depressed.  His insight and judgment were within normal limits.  Intellectual functioning was average.  There were no gross cognitive deficits.  His attention and concentration were intact.  There was no bizarre unusual behavior.  

The examiner reported that the Veteran's frequency, severity, and duration of psychiatric symptoms had increased in the past year.  This included sleep disturbance on a daily basis.  He had trouble falling asleep and staying asleep.  He reported early morning awakening, difficulty going back to sleep, and then feeling tired, angry, and irritable.  He reported having problems with his memory and concentration, particularly focusing his attention.  If he did not write things down, he tended for forget them.  He also had problems with sadness and depression.  He had difficulty with his energy level.  He felt that he had difficulty with his speech and speech aphasia.  He also reported having symptoms of anxiety, depressed mood, sleep impairment, memory loss, and panic attacks.  His psychiatric disorder had interfered with his ability to function effectively in social situations.  He occasionally had some problems focusing his attention at work.  His symptoms had decreased his work efficiency and his ability to perform occupational tasks, and interfered with his ability to function in a social situation and maintain social relationships.  He had difficulty establishing and maintaining social relationships that required intimacy, trust, and commitment.  He found himself socially isolated and the psychiatric disorder had resulted in limiting his social skills.  His symptoms had caused him to be socially impaired.  He also had impaired thought processes and impaired ability to communicate effectively with others. He could not function effectively in social situations due to his inability to focus his attention and to concentrate.  He had difficulty communicating and expressing himself.  However, his behavior continued to be appropriated.  His ability to handle activities of daily living was within normal limits.  He could manage his VA benefits.  He presented with symptoms of depressed mood including feeling sad and depression, headaches, poor sleep, problems with memory and concentration, increased appetite, weight gain, and speech aphasia.  There was no indication that his symptoms were in remission.  His capacity for adjustment was poor.  The diagnosis was an adjustment disorder with depressed mood, and his Global Assessment of Functioning (GAF) score was currently, and over the past year, 50.  

The psychiatric examiner commented that the Veteran was clearly having a difficult time functioning on a daily basis due to psychiatric symptoms.  He exhibited social, cognitive, emotional, relationship, occupational, behavioral, and development impairments in all areas of his life.  

On additional VA examination in May 2010 by a physician the Veteran's claim file and medical records were reviewed.  His history of his in-service December 2004 MVA which caused a skull fracture and a perforated right tympanic membrane was recorded.  Thereafter, he had had headaches and right sided facial pain, followed by the development of right-sided facial droop and weakness, which was diagnosed as Bell's palsy.  He had been given eye patches to cover his right eye for a few weeks.  His right-sided facial droop had resolved but he continued to have difficulty closing his right eye completely.  

The Veteran reported that after the injury he had headaches, poor sleep, trouble with attention, focus and learning, as well as difficulty with speech in word finding.  After service he had attended college for a year and had had difficulty with focusing and prolonged reading.  He had not done well in courses requiring extensive reading or memorization.  He found some of the courses hard to comprehend.  He had worked in the police department since then.  More recently, he had gone back to school to study criminal justice but still had difficulty with attention and reading.  He reported that at work he had mild difficulty communication with other officers because of difficulty in expression and word finding.  He had recently married and he and his wife were expecting their first child.  

With respect to headaches, he reported having had migraine headaches since the MVA, located mostly in the forehead, behind the eyes, and bilateral temporal regions.  They were throbbing in nature and associated with photophobia and phonophobia.  On average, he had them about twice monthly, and without any particular warning.  The headaches were associated with nausea and, sometimes, vomiting.  They were severe and usually he had to go to sleep in a dark, quiet place.  Over-the-counter medications of Advil and Excedrin provided some help.  However, about five times yearly he missed work due to severe headaches.  The headache condition was stable.  

The Veteran denied having dizziness or vertigo, as well as weakness or paralysis.  He complained of insomnia, with difficulty falling asleep.  After falling asleep he did not wake up frequently but had early morning awakening.  During the day he felt fatigued due to poor sleep.  His insomnia had been stable and he had not sought medical attention for it.  Also, his day-time fatigue was stable and he had not sought medical attention for it.  

The Veteran denied having problems with malaise, mobility, or balance.  He did not need an assistive device for ambulation.  He reported having difficulty with attention and concentration.  He had no particular difficulty with short term or long term memory.  However, he related having trouble paying attention and having decreased concentration.  It was hard for him to read a paragraph and understand it.  He usually had to repeat the process several times.  This condition was stable and he had not sought medical attention for it.  He denied having difficulty with executive functions, e.g., goal setting, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity or flexibility.  

The Veteran had no difficulty swallowing but reported that from time to time the tended to stutter, and he had difficulty with word finding from time to time.  This condition was stable and he had not sought medical attention for it.  

Other than headaches, the Veteran denied having any pain problem, or problems with his bowels or bladder or any erectile dysfunction.  He denied having mood swings, anxiety or depression.  He denied any sensory or vision problems.  He had tinnitus which had reduced his hearing acuity in the right ear.  This condition was stable and he had not sought medical attention for it.  He denied having seizures or any decrease in smell or taste.  He had no photophobia or phonophobia except when his migraines were severe.  As to symptoms of neurological behavior, he had no irritability or restlessness.  He had no symptoms of endocrine or cranial nerve dysfunction.  He lived with his wife and did not take any prescription medication.  He took over-the-counter medications of Advil and Excedrin for severe migraine headaches.  

On physical examination the Veteran's motor function and tone were normal.  Reflexes were 1+ at the biceps, triceps, and brachioradialis, and 2+ at the knees and ankles.  Plantar reflexes were flexor.  All sensory functions were intact.  He had a normal gait and there was no evidence of spasticity or cerebellar signs.  He performed heel walking and toe walking without difficulty.  Tandem gait was also normal.  There was no apparent abnormality of his autonomic nervous system.  All cranial nerves were grossly intact.  On testing for cognitive impairment, he scored 29 out of 30.  He was pleasant, alert, and conversed well.  His visual field was intact by direct confrontation and funduscopic examination was normal, bilaterally   He could hear finger rubbing at 12 inches in the left ear but it was subjectively reduced on the right at 12 inches.  There was no abnormality of his skin, and no endocrine or autonomic dysfunction.  

As to an assessment of cognitive impairment and other TBI residuals, based on a mini-mental status examination and interaction during the examination, the examiner commented that the Veteran had a complaint of mild difficulty with attention and concentration but without objective evidence except for one mistake during testing for cognitive impairment.  His judgement appeared normal and his social interaction appeared to be appropriate.  He was fully oriented and his motor activity appeared to be normal.  There was no gross deficit as to visual-spatial orientation but, based on the error on cognitive testing, there might exist some subtle impairment in the visual-spatial orientation.  His symptoms did not interfere with work or instrumental activities of daily living.  Despite the subjective complaint of difficulty with attention and concentration, he had been able to stay on his job.  However, his symptoms seemed to interfere somewhat with his study at college and the difficulty seemed to be mild.  Also, he had not received any therapy for difficulty with memory, attention or concentration.  Once treated, it was expected that such symptoms would improve.  His communication appeared to be normal, and he was able to communicate verbally and by writing.  He had complaints of stuttering or having word finding difficulty, and the examiner commented that this was subtle and was not apparent on the current examination.  

The examiner stated that based on the Veteran's history and the evidence of record the Veteran met the criteria for a diagnosis of moderate TBI.  It was noted that such a diagnosis was based on history and was categorized by its initial severity.  As such, it did not get better or worse.  TBI could manifest in various symptoms or deficits, some of which might persist, particularly when the initial injury was severe.  As to the Veteran's headaches, they had features of post-traumatic migraine headaches and it was opined that they were due to the TBI.  Cognitively, the error made during cognitive testing was a subtle finding of unclear clinical implication with respect to the complaints of difficulty focusing attention and concentration.  It could be the result of poor attention to details or due to impaired visual-spatial orientation but the examiner opined that it was likely due to the TBI.  The examiner recommended that the Veteran seek medical attention for these complaints.  Also, the Veteran's complaints of stuttering and difficulty word finding were not apparent during the examination.  However, subtle language difficulty was a common complication of TBI and the examiner opined that this were likely due to the TBI.  Again, the examiner recommended that the Veteran seek medical attention for these complaints.  

General Rating Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

TBI

Under the previous regulation, 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008) provided for the evaluation of brain disease due to trauma.  This diagnostic code specifies that purely neurological disabilities are rated under the applicable diagnostic code.  Purely subjective complaints, such as headache, dizziness, or insomnia, which are recognized as symptomatic of brain trauma, are rated at 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma) and may not be combined with any other rating for a disability due to brain trauma.  A rating in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 was not to be assigned in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  

Here, the Veteran's original claim for service connection was received on November 4, 2008, after a recent revision to 38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Because as of October 23, 2008, 38 C.F.R. § 4.124a, DC 8045 was amended, the Board must apply the version of the rating criteria which became effective on October 23, 2008.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F3d. 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Even if it had been received prior to the October 23, 2008, revision, under Note (5) of DC 8045 a veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his disability has worsened since the last review.  

Under the amended regulation, which became effective October 23, 2008, Diagnostic Code 8045 provides for the evaluation of TBI.  38 C.F.R. § 4.124a.  There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  Id.  

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  Id. 

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury. For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under diagnostic code 8045. 

Analysis

As residuals of the in-service trauma that caused the service-connected TBI, the Veteran is also service-connected for an adjustment disorder with depressed mood and insomnia rated 50 percent; post-traumatic headaches rated 10 percent prior to January 4, 2010, tinnitus, 10 percent; and noncompensable ratings are assigned for hearing loss of the right ear and residuals of a skull fracture.  

The May 2010 VA examination for evaluating the Veteran's TBI residuals included testing of the 10 facets required for rating TBI residuals under the applicable rating criteria. In sum, these 10 facets are (1) memory, attention, concentration, and executive functions; (2) judgment; (3) social interaction; (4) orientation; (5) motor activity (including evaluation of intact motor and sensory systems); (6) visual spatial orientation; (7) subjective symptoms; (8) neurobehavioral effects; (9) communication; and (10) consciousness. 

The current 10 percent rating was assigned because the May 2010 VA testing revealed that the Veteran had no more than, at worse, level 1 in the 1st facet.  He had no more than level 0 upon testing of all remaining nine facets, i.e., the 2nd, 3rd, 4th, 5th, 6th, 7th, 8th, 9th, and 10th facets.  Accordingly, a 10 percent rating was the highest rating assignable under the applicable rating criteria.  For the next higher rating of 40 percent there must be either level 2 in the 1st facet (memory, attention, concentration, executive function) or there must be level 1 impairment in one of the remaining nine facets.  

As to the 1st facet, memory, attention, concentration, and executive functions, the VA psychiatric examination noted that Veteran's complaint of mild difficulty with attention and concentration which adversely affected him socially.  However, the VA TBI examination, while also noting such complaints found that, other than a single mistake on cognitive testing, no objective evidence that the Veteran had mild impairment of memory, attention, concentration or executive functions.  While he has complained of difficulty focusing his attention and concentration, such that he was unable to continue his college education, the examiner also indicated that this could also be due to a mere lack of attention to details.  Indeed, the 2012 VA TBI examiner observed that the Veteran had no limitation as to executive functions.  

As to the 2nd facet, judgment, there is no evidence of mild impairment which would warrant the assignment of a score of level 1.  Specifically, the evidence does not show that he is occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision with respect to complex or unfamiliar decision.  

As to the 3rd facet, social interaction, he is not occasionally inappropriate either by history or by findings on the two VA examinations in 2012.  As to the 4th facet, orientation, it is undisputed that he is not occasionally disoriented as to person, time, place or situation.  As to the 5th facet, motor activity, his motor activity is not mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  Moreover, there is otherwise no contention or evidence that he has any impaired motor activity.  

Significantly, as to the 6th facet, visual spatial orientation, the 2010 examiner commented that there might be some subtle impairment in this field, based on a test of cognition.  However, for a score of level 1 in this 6th facet, there must be mild impairment, such as occasionally getting lost in unfamiliar surroundings, having difficulty reading maps or following directions, or being able to use assistive devices such as GPS (global positioning system).  In fact, the Veteran has not even reported having such impairment and, if he did, it would undoubtedly adversely impact his employment as a police officer and he has not suggested that this is the case.  

As to the 7th facet, subjective symptoms, some examples are mild or occasional headaches, and mild anxiety.  However, the Veteran is separately compensated for his post-traumatic headaches and for his psychiatric symptom of anxiety.  These symptoms may not be used a second time to determine the proper evaluation for the service-connected TBI residuals as this was result in double compensation, also called pyramiding which is prohibited under 38 C.F.R. § 4.14 (the evaluation of the same manifestations under different diagnoses is to be avoided).  Otherwise, the Veteran does not have such subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. 

As to the 8th facet, neurobehavioral effects, the Veteran does not have one or more neurobehavioral effects which occasionally interferes with workplace interaction, social interaction, or both but do not either.  He does not have irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  

As to the 9th facet, communication, here again the Veteran has reported having difficulty communicating due to impaired ability to focus his attention and concentration, as well as impaired word finding ability.  However, to warrant a score of level 1, there must be evidence of occasional impairment of comprehension or expression, or both, of either spoken language or written language.  Here, the 2010 examiner specifically noted that despite the Veteran's complaint, such impairment was not apparent on examination.  Moreover, the evidence does not show that the Veteran is unable to communicate complex ideas.  

As to the 10th facet, consciousness, the Veteran has reported never having had any seizures and there is otherwise no evidence of a persistently altered state of consciousness, e.g., vegetative state, minimally responsive state, coma. 

In sum, the Veteran has only a single level of 1 and this is in only one facet.  This is in keeping with the separate ratings assigned for his service-connected headaches and for his service-connected psychiatric disability.  As such, a rating greater than 10 percent is not warranted.  

Finally, it must be noted that the 2010 VA examiner indicated that the Veteran's status, with regard to TBI residuals, had been stable as is consistent with the nature of such disabilities.  

Extraschedular Consideration

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  If the first inquiry is met, the Board must determine whether an exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  If the first two steps are met then, thirdly, the case is referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  Also, recently, the United States Court of Appeals for the Federal Circuit held that when there are multiple service-connected disorders, an extraschedular rating may be assigned which considers the combined impact thereof.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected TBI residuals, as well as the service-connected psychiatric disorder with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's disability rating contemplates his occupational and social impairment caused by his service-connected psychiatric disorder and, as enumerated above, his service-connected TBI residuals.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected psychiatric disability and TBI residuals, as well as his only other compensable service-connected disorders of headaches and tinnitus.  Indeed, the symptoms shown are not exceptional or unusual for the service-connected disabilities.   

For example, in determining the appropriate schedular rating for the service-connected psychiatric disorder 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria including the use of medication, decrease work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as symptoms such as anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory impairment, impaired affect; circumstantiality, impaired speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal or homicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; delusions or hallucinations; behavior; being a persistent danger of hurting self or others; the degree of ability to perform activities of daily living; and the degree of orientation or disorientation.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan, 16 Vet. App. 436, 442 (2002).

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  In sum, the Board finds that since the grant of service connection for TBI residuals that service-connected disorder has not been more than 10 percent disabling, and so the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the TBI residuals.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   

ORDER

An initial rating in excess of 10 percent for TBI residuals is denied.  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


